—In a proceeding to settle the account of the administrator of the estate of the decedent Frank DeSantis, the appeal is from a decree of the Surrogate’s Court, Orange County (Slobod, S.), dated April 9, 1998, which settled the account.
Ordered that the decree is affirmed, with one bill of costs payable by the appellants personally to the respondents appearing separately and filing separate briefs.
The Surrogate properly refused to consider the appellants’ objections to the administratrix’s account, as those objections had not properly been served upon the administrator and then filed with the court (see, 22 NYCRR 207.41). Ritter, J. P., Santucci, Thompson and Joy, JJ., concur.